Case: 14-7067      Document: 14      Page: 1     Filed: 09/03/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   RAYMOND A. BERRY,
                    Claimant-Appellant,

                                v.

      ROBERT A. MCDONALD, SECRETARY OF
             VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                          2014-7067
                    ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 13-366, Chief Judge Bruce E.
 Kasold.
                ______________________

                        ON MOTION
                    ______________________
                           ORDER
     The court construes Raymond A. Berry’s August 8,
 2014 submission as a motion to reinstate his appeal and
 for an extension of time to file his brief.
     This appeal was dismissed on August 7, 2014 for
 failure to timely submit a brief. Berry has now filed his
 informal brief.
    Upon consideration thereof,
Case: 14-7067     Document: 14     Page: 2    Filed: 09/03/2014



 2                               BERRY   v. MCDONALD



       IT IS ORDERED THAT:
      (1) The motion is granted. The court’s August 7, 2014
 dismissal order is vacated, the mandate is recalled, the
 appeal is reinstated, and Berry’s brief is accepted for
 filing.
     (2) The Secretary’s brief is due no later than 21 days
 from the date of filing of this order.


                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court
 s24